United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, EASTWOOD POST
OFFICE, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1303
Issued: June 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 17, 2020 appellant filed a timely appeal from a March 24, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, OWCP received additional evidence following the March 24, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than seven
percent permanent impairment of the left lower extremity, for which he previously received
schedule award compensation.
FACTUAL HISTORY
On April 13, 2016 appellant, then a 45-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on April 12, 2016 he injured his left knee when he jumped
over a fence evading a pit bull dog as he was being chased in the performance of duty. OWCP
accepted that he sustained a nondisplaced transverse fracture of shaft of left tibia, closed fracture
and paid compensation.
In a September 20, 2016 report, Dr. Mufaddal Gombera, a Board-certified orthopedic
surgeon, utilized the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides)3 to rate appellant’s permanent impairment. He
indicated that appellant had normal left knee range of motion (ROM). Dr. Gombera referred to
Table 16-3, on page 510-11 of the A.M.A., Guides and explained that appellant had a default rating
of five percent for a class of diagnosis (CDX) of 1 for the diagnosis of fracture, a grade modifier
for functional history (GMFH) of 1 based on altered gait, a grade modifier for physical examination
(GMPE) of 2 for tenderness to palpation, atrophy, edema and loss of strength, and grade modifier
for clinical studies (GMCS) of 1, as they confirmed the diagnosis. He utilized the net adjustment
formula and found a left lower extremity permanent impairment of six percent.
On November 30, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a January 8, 2017 report, Dr. Jovito Estaris, Board-certified in occupational medicine
and serving as a district medical adviser (DMA), reviewed a statement of accepted facts (SOAF)
and the medical record, including Dr. Gombera’s report. He diagnosed nondisplaced fracture of
shaft of left tibia, initial encounter for closed fracture. The DMA noted that appellant had a normal
gait, full ROM, a stable knee, and a healed fracture in good alignment. He referred to Table 16-3,
on page 510 of the A.M.A., Guides, for a fracture of the Tibial Plateau of the left knee, and found
that it warranted a CDX 1, with a default value of 5, nondisplaced with abnormal examination
findings. The DMA applied a GMFH of 0 due to no antalgic gait, pursuant to Table 16-6.4 He
found a GMPE of 1.5 The DMA noted that the GMCS was not used as the computerized
tomography scan showed tibial plateau fracture (nondisplaced) and was used for classification of
the diagnosis in the diagnosis-based impairment (DBI) grid. He utilized the net adjustment
formula and found that appellant had four percent left lower extremity impairment. The DMA
explained that his rating differed from that of Dr. Gombera due to non-key modifiers assignment.
He noted that Dr. Gombera assigned a grade modifier of 1 for GMFH due to an altered gait,
3

A.M.A., Guides (6th ed. 2009)

4

A.M.A., Guides 516.

5

Id. at 517.

2

however, he found that appellant had a normal gait therefore the grade modifier was 0. The DMA
explained that Dr. Gombera assigned a GMPE of 2, but the only positive finding was tenderness
over the anterior knee and the knee was stable therefore the grade modifier was 1, as objective
findings took precedence over subjective findings.
On March 6, 2017 OWCP granted appellant a schedule award for four percent permanent
impairment of the left lower extremity. The award covered a period of 11.52 weeks from
September 20 to December 9, 2016.
On June 21, 2018 appellant underwent a left knee arthroscopy with partial medial
menisectomy.
On October 17, 2018 appellant filed a claim for an additional schedule award (Form CA-7).
By development letter dated November 13, 2018, OWCP requested that appellant submit
a report from his attending physician, which addressed whether he had reached maximum medical
improvement (MMI) and, if so, to evaluate permanent impairment in accordance with the standards
of the A.M.A., Guides. It afforded him 30 days to submit the requested information.
In a January 8, 2019 report, Dr. Charles Kennedy, Jr., a Board-certified orthopedic
surgeon, utilized the A.M.A., Guides, examined appellant, and provided findings. He advised that,
using the DBI method, appellant had undergone medial meniscectomy, for which the CDX default
rating was two percent impairment, and that a tibial plateau fracture undisplaced with abnormal
findings warranted five percent rating for permanent impairment of the lower extremity.
Dr. Kennedy also utilized the ROM method for rating the left knee permanent impairment. He
found that ROM was between 80 and 109 degrees, and warranted 10 percent impairment according
to Table 16-23.6 Dr. Kennedy explained that, because the ROM method rating was higher, it would
be utilized. He opined that appellant reached MMI on January 8, 2019.
On June 20, 2019 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, serving as a
district medical adviser (DMA), reviewed a SOAF and the medical record. He diagnosed status
post left knee arthroscopic partial medial menisectomy and a left lateral tibial plateau fracture.
The DMA utilized the DBI method and referred to Table 16-3.7 He opined that appellant had
seven percent left lower extremity impairment for lateral tibial plateau fracture and arthroscopic
partial medial menisectomy. Regarding the ROM method, the DMA explained that the A.M.A.,
Guides were to be utilized as a stand-alone rating when there were no diagnosis that was applicable
or in very rare cases where a severe injury resulted in a passive ROM loss, qualifying for a class 3
or 4 impairment or for amputation ratings according to section 16.7 on page 543. He advised that
appellant’s diagnosed conditions did not meet any of the criteria discussed in section 16.7, page
543, to allow for impairment to be calculated under the ROM method and that the DBI method
provided the appropriate impairment rating. The DMA opined that appellant had no more than
seven percent left lower extremity impairment under the DBI method.

6

Id. at 549.

7

Id. at 510.

3

On March 24, 2020 OWCP granted appellant an additional schedule award for three
percent permanent impairment of the left lower extremity. The award covered a period of 8.64
weeks from January 8 to March 9, 2019. It explained that appellant had previously received an
award of four percent to the left lower extremity and that Dr. Harris, the DMA, found that
appellant’s left lower extremity impairment was seven percent, which represented an increase of
three percent.
LEGAL PRECEDENT
The schedule award provisions of FECA,8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.10 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).12 Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower
extremities, provides that diagnosis-based impairment is the primary method of calculation for the
lower limb and that most impairments are based on the diagnosis-based impairment where
impairment class is determined by the diagnosis and specific criteria as adjusted by the grade
modifiers for functional history, physical examination, and clinical studies. It further provides that
alternative approaches are also provided for calculating impairment for peripheral nerve deficits,
complex regional pain syndrome, amputation, and ROM. ROM is primarily used as a physical
examination adjustment factor.13 The A.M.A., Guides, however, also explain that some of the
diagnosis-based grids refer to the ROM section when that is the most appropriate mechanism for
grading the impairment. This section is to be used as a stand-alone rating when other grids refer
8

Supra note 1.

9

20 C.F.R. § 10.404.

10

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Chapter 3.700, Exhibit 1 (January 2010).
11

See A.C., Docket No. 19-1333 (issued January 8, 2020); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
12

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
13

Id. at 497, section 16.2.

4

to this section or no other diagnosis-based sections of the chapter are applicable for impairment
rating of a condition.14
Under the sixth edition, the evaluator identifies the impairment CDX, which is then
adjusted by GMFH, GMPE, and GMCS.15 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).16 Evaluators are directed to provide reasons for their
impairment choices, including the choices of diagnoses from regional grids and calculations of
modifier scores.17
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the percentage of permanent impairment
using the A.M.A., Guides.18
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of his claim, appellant submitted a January 8, 2019 report from Dr. Kennedy.
Dr. Kennedy first utilized the DBI method and found that appellant had undergone a medial
meniscectomy for which the default rating was two percent impairment, and that he had a tibial
plateau fracture undisplaced with abnormal findings, which had a default rating of five percent
permanent impairment, for a total of seven percent lower extremity impairment under the DBI
method. He also utilized the ROM method for the knee, referred to Table 16-23, and opined that
appellant had 10 percent permanent impairment. Dr. Kennedy indicated that, because the ROM
rating was higher, it should be utilized.
OWCP properly routed the medical evidence to the DMA, Dr. Harris. On June 20, 2019
the DMA explained that the ROM method for rating appellant’s left knee permanent impairment
was not applicable in this instance, as appellant’s accepted condition did not meet the criteria for
rating the left knee condition under the ROM method.19
Dr. Harris, using the DBI method under the sixth edition of the A.M.A., Guides, found that
appellant’s diagnoses of lateral tibial plateau fracture and left knee arthroscopic partial medial
meniscectomy resulted in seven percent permanent impairment of the left lower extremity pursuant
14

Id. at 543; see also M.D., Docket No. 16-0207 (issued June 3, 2016); D.F., Docket No. 15-0664 (issued
January 8, 2016).
15

Id. at 494-531.

16

Id. at 521.

17

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

18
Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.808.6(f) (March 2017); B.B., Docket No. 18-0782
(issued January 11, 2019).
19

See A.M.A., Guides 543. This section of the A.M.A., Guides relates that the ROM impairment section is to be
used as a stand-alone rating when other grids refer to this section or no other diagnosis-based sections of this chapter
are applicable for impairment rating of a condition.

5

to Table 16-3. However, he did not reference nor explain how the grade modifiers were applied
to determine the default impairment rating for each of these diagnoses to reach seven percent
permanent lower extremity impairment. Thus, the Board finds that Dr. Harris’ report requires
clarification.20
It is well established that, proceedings under FECA are not adversarial in nature, and while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.21 Once OWCP undertook development of the
evidence by referring appellant’s file to a DMA, it had an obligation to do a complete job and
obtain a fully-rationalized opinion regarding the issue in this case.22 The Board will therefore set
aside OWCP’s March 24, 2020 decision and remand the case to its DMA to apply the A.M.A.,
Guides and provide a rationalized opinion to determine if appellant has greater than seven percent
permanent impairment of his left lower extremity. After such further development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an additional schedule
award.
CONCLUSION
The Board finds that the case is not in posture for decision.

20

G.M., Docket No. 19-1931 (issued May 28, 2020).

21

See W.W., Docket No. 18-0093 (issued October 9, 2018); Donald R. Gervasi, 57 ECAB 281, 286 (2005);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).
22

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

